Order and judgment (one paper), Supreme Court, New York County (Harold Tompkins, J.), entered on or about April 25, 1996, which granted petitioner’s motion for a permanent stay of the arbitration demanded by appellant, unanimously affirmed, without costs.
The motion court, in its 1994 order, properly determined that appellant had no remedy at law because the parties had expressly intended arbitration to be the sole forum for resolution of disputes arising under their agreement (see, Matter of Herrero [Tenth Ave. Fine Foods], 168 AD2d 343). Appellant was still obliged to bring arbitration against the correct parties in a timely fashion. Arbitration against the individual petitioner was properly stayed because she was not a party to the arbitration agreement (see, Matter of First Winthrop Props. [Carney], 177 AD2d 282). Arbitration against the proprietor’s estate was properly stayed as time-barred (CPLR 7502 [b]) under the law of Connecticut, chosen by the parties, since the demand for arbitration in September of 1995 was more than two years after the post-death accrual of appellant’s causes of action (Conn Gen Stat § 45a-375 [d]). We have considered appellant’s remaining arguments and find them to be without merit. Concur— Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.